DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 was considered by the examiner.
Drawings
The drawings filed on 11/4/2020 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA (5,832,335) in view of SEKIGUCHI et al (2016/0041509 A1; Sekiguchi). 
Regarding claim 1, Fukasawa teaches an image forming apparatus, comprising: a photosensitive member 101 which is rotatable; a charging member 
Regarding claim 3, the image forming apparatus further comprising a development power source configured to apply a voltage to the development 
Regarding claim 7. the image forming apparatus further comprising a cleaning member 104, which is in abutment against the photosensitive member 101 downstream the transfer position and upstream of the charging position with respect to the rotation direction of the photosensitive member 101, and is configured to remove the toner from the photosensitive member 101 (figure 1).
Regarding claim 10, the development member is in abutment against the photosensitive member 101 during a period in which an area on the photosensitive member 101 located between the first position and the second position with respect to the rotation direction of the photosensitive member 101 passes the development position (shown in figure 1).
Regarding claim 11, the transfer member 102 is in abutment against the photosensitive member 101 during a period in which the area on the photosensitive member 101 located between the first position and the third position with respect to the rotation direction of the photosensitive member 101 passes the transfer position (figure 1).
Regarding claim 12, the image forming apparatus is free of a unit configured to bring the development member 109 into and out of contact with the photosensitive member in a state in which the photosensitive member 109 and the developing device 106 are mounted in the image forming apparatus (figure 1).
Regarding claim 13, the image forming apparatus is free of a unit configured to bring the transfer member 102 into and out of contact with the photosensitive member 101 in a state in which the photosensitive member 101 and the transfer member 102 are mounted in the image forming apparatus (figure 1). 
Fukasawa does not specifically teach that its control unit performs the claim control of applying a first voltage having a same polarity as a normal charging polarity of the toner to the transfer member 102 by the transfer power source and, at a predetermined timing after the first voltage is applied, changing a 
Sekiguchi teach a control unit performs control of applying a first voltage having a same polarity as a normal charging polarity of the toner to the transfer member 7 by the transfer power source and, at a predetermined timing after the first voltage is applied, changing a voltage applied to the transfer member 7 from the first voltage to a second voltage having an absolute value less than an absolute value of the first voltage [0092].
Regarding claim 4, the first voltage is a voltage having an absolute value equal to or larger than a discharge threshold with respect to a surface potential of the photosensitive member, and the second voltage is a voltage having an absolute value less than the discharge threshold with respect to the surface potential of the photosensitive member [0092]. 
Regarding claim 5, the transfer powder source applies a voltage having the polarity opposite to the normal charging polarity of the toner to the transfer member so that the toner image is transferred from the photosensitive member to a recording material which passes a contact portion between the photosensitive member and the transfer member [0092].
Regarding claim 6, the image forming apparatus further comprising an intermediate transfer member 38 to which the toner image is to be transferred from the photosensitive member 5, wherein the transfer member 39 is configured to urge the intermediate transfer member 38 toward the photosensitive member 5 and apply a voltage having the polarity opposite to the normal charging polarity of the toner from the transfer power source to the transfer member 39 to transfer the toner image from the photosensitive member to the intermediate transfer member (figure 19; normal transferring process discussed in [0230]).
Fukasawa and Sekiguchi teach image forming devices.  The rationale for combining their teachings is to improve one similar device (methods, or products) in the same way by using a known technique taught by the other.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Sekiguchi with the teaching of Fukazawa since Sekiguchi also teaches how to keep the transfer roller clean.

Claim(s) 2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA (5,832,335) in view of SEKIGUCHI et al .
Fukasawa does not teach the recitations of claims 2 and 8-9.
Hironaka teaches, regarding claims 2 and 8-9, the following.
Regarding claim 2, Hironaka teaches an image forming apparatus, wherein the control unit is configured to control the predetermined timing such that the predetermined timing matches with a timing at which the second position on the photosensitive member first arrives at the transfer position after starting the start-up operation when the fourth position on the development member first arrives at the supply position after starting the start-up operation (shown in figures 3A-3C, [0031, 0033-0034]).
Regarding claim 8, the developing device is configured to collect the toner T1 on the photosensitive member having passed the transfer position [0035].
Regarding claim 9, the image forming apparatus further comprising a charge removal unit (shown in figure 2, near label for photosensitive member 29) configured to remove at least a part of a charge on the surface of the photosensitive member downstream of the transfer position and upstream of the charging position with respect to the rotation direction of the photosensitive member (figure 2).  
Fukasawa and Hironaka teach image forming devices.  The rationale for combining their teachings is to improve one similar device (methods, or products) in the same way by using a known technique taught by the other.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Hironaka with the teaching of Fukasawa to manage the toner quality of the toner on the developing roller available for printing.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishigaki et al. teaches an image forming apparatus having a discharge lamp.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q GRAINGER/Examiner, Art Unit 2852